USCA11 Case: 21-11099     Date Filed: 09/29/2021   Page: 1 of 14



                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 21-11099
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 1:20-cv-01666-CAP

CHELLIS A. HOWARD,
Individually and as Guardian of the Person
and Conservator of the Property of
KWAME K. HOWARD, an Incapacitated
Adult other Kwame K. Howard,

                                                Plaintiff - Appellant,

versus

KIMLEY-HORN AND ASSOCIATES, INC.,

                                                Defendant - Appellee.

                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                              (September 29, 2021)

Before JILL PRYOR, LUCK, and LAGOA, Circuit Judges.

LAGOA, Circuit Judge:
          USCA11 Case: 21-11099       Date Filed: 09/29/2021    Page: 2 of 14



      Chellis A. Howard appeals the district court’s order dismissing Count 1 of the

complaint—a personal injury claim on behalf of her husband—after the district court

granted Kimley-Horne and Associate’s motion for partial judgment on the pleadings.

Howard filed the complaint in both her individual capacity and as guardian and

conservator of Kwame K. Howard, her mentally incapacitated husband. Chellis

Howard contends that the district court erred in finding that the tolling of the statute

of limitations for mentally incapacitated individuals provided for by O.C.G.A § 9-

3-90(a) ended when Howard filed a lawsuit on behalf of her husband as “next

friend.” In making its finding, the district court relied on several Georgia Court of

Appeals cases.

      In the alternative, Howard asks us to certify that question of state law to the

Georgia Supreme Court, claiming that Georgia law is unsettled on this issue. For

the reasons discussed below, we affirm the district court’s order and deny the motion

to certify a question of state law to the Georgia Supreme Court.

I.    FACTUAL AND PROCEDURAL BACKGROUND

      In 2016, Atlanta Gas Light Company (“AGL”) retained Kimley-Horn to

provide engineering services and design drawings for a new thirty-six-inch diameter

gas main line to run along and under portions of Interstate 20 (“I-20”) in DeKalb

County, Georgia. Kimley-Horn issued a design plan in July 2016, and AGL applied

to the Georgia Department of Transportation (“GDOT”) in August 2016 for a permit



                                           2
         USCA11 Case: 21-11099        Date Filed: 09/29/2021   Page: 3 of 14



for the project. GDOT approved the permit with the inclusion of a special exception

letter requiring that the project follow two specific safety standards to protect

motorists on the interstate: (1) if a tunnel was bored and abandoned, it must be filled

with grout immediately; and (2) the interstate be monitored by visual inspection for

any irregularities during boring operations. Work on the gas line project began in

November 2016.

      On December 7, 2016, an obstruction was encountered, and a decision was

made to abandon the bore and commence boring a new tunnel approximately twelve

feet away. The abandoned bore, however, was not immediately filled as required by

the safety standard; instead, contractors began filling the abandoned bore with grout

on April 17, 2017. This process resulted in cracking and buckling of the pavement

in I-20’s travel lanes. Kwame Howard was operating a motorcycle on I-20 when

this occurred, and upon encountering the disruption in the pavement, he lost control

of his motorcycle and was thrown into the air, landing on the concrete roadway. As

a result of the accident, Kwame Howard suffered serious injuries, including

traumatic and permanent brain injury and spinal injury. Chellis Howard was

subsequently appointed as the guardian and conservator of Kwame Howard on

January 29, 2018, by the Probate Court of DeKalb County, Georgia.

      On April 17, 2020, Chellis Howard, individually and as guardian and

conservator of Kwame Howard, filed a complaint against Kimley-Horn, raising a



                                          3
          USCA11 Case: 21-11099       Date Filed: 09/29/2021   Page: 4 of 14



personal injury claim on behalf of her husband as well as a loss of consortium claim

on her own behalf. In her complaint, Chellis Howard stated that she had previously

filed the same cause of action on behalf of her husband in the Superior Court of

DeKalb County, Georgia, on January 8, 2020, and that the case was dismissed

without prejudice on January 30, 2020. In response, Kimley-Horn filed an answer

and affirmative defenses, to which it attached a complaint for damages that Chellis

Howard filed as Kwame Howard’s “next friend” on August 29, 2017, in the State

Court of DeKalb County, Georgia (the “2017 Lawsuit”). That complaint was

brought against seven defendants that were allegedly involved in the same gas line

project, but Kimley-Horn was not named as a defendant in the 2017 Lawsuit.

      Kimley-Horn then filed a motion for partial judgment on the pleadings as to

the personal injury claim (Count 1). In its motion, Kimley-Horn asserted that the

personal injury claim was time-barred under O.C.G.A. § 9-3-33 because: (1) the

filing of the 2017 Lawsuit by Chellis Howard as Kwame Howard’s next friend ended

the tolling of the statute of limitations for the claim under O.C.G.A. § 9-3-90(a); and

(2) the claim was filed more than two years after the complaint filed in the 2017

Lawsuit. In support of its motion, Kimley-Horn attached the state court docket for

the 2017 Lawsuit and a February 6, 2018, consent order allowing the filing of a

second amended complaint in the 2017 Lawsuit. Chellis Howard opposed the

motion.



                                          4
         USCA11 Case: 21-11099        Date Filed: 09/29/2021   Page: 5 of 14



      The district court granted Kimley-Horn’s motion and took judicial notice of

the state court documents in the 2017 Lawsuit. Of relevance to this appeal, the

district court rejected Challis Howard’s argument that the statute of limitations did

not apply to the personal injury claims, as it was tolled so long as her husband

remained incapacitated. The district court explained that the Georgia Court of

Appeals had found that the tolling period under section 9-3-90 was limited when a

guardian or next friend acts on behalf of an incapacitated individual in three separate

cases: Cline v. Lever Brothers Co., 183 S.E.2d 63 (Ga. Ct. App. 1971), Price v.

Department of Transportation, 446 S.E.2d 749 (Ga. Ct. App. 1994), and Harper v.

Patterson, 606 S.E.2d 887 (Ga. Ct. App. 2004). The district court also rejected

Chellis Howard’s argument that the Georgia Court of Appeals had created judicially-

made exceptions to the statute’s language and that the Georgia Supreme Court would

overturn Cline, Price, and Harper as engaging in “hypotheticals.” The district court

further explained that it was unpersuaded that the Georgia Supreme Court “would

disturb the historic and long-standing role of the next friend” by allowing the tolling

to continue indefinitely. The district court also found Chellis Howard’s argument

that the Georgia Supreme Court was inconsistently applying section 9-3-90 in cases

concerning minors and incompetent persons unpersuasive, noting that the Georgia

Court of Appeals had already rejected this position in Price and that Chellis Howard

had not provided it with any Georgia Supreme Court authority directly on point for



                                          5
         USCA11 Case: 21-11099       Date Filed: 09/29/2021    Page: 6 of 14



her argument. As such, the district court explained that it must apply case law from

the Georgia Court of Appeals to the case. And because Chellis Howard had filed

the complaint in her case more than two years after she filed the complaint as next

friend in the 2017 Lawsuit, the district court dismissed the personal injury claim.

      On March 19, 2021, Chellis Howard filed an unopposed motion for entry of

final judgment pursuant to Federal Rule of Civil Procedure 54(b). The district court

granted the motion, finding that the personal injury claim was finally adjudicated for

Rule 54(b) purposes as that claim and Chellis Howard’s individual loss of

consortium claim were separately enforceable under Georgia law. The district court

further determined that there was no just reason to delay the appeal and, as such,

entered judgment pursuant to Rule 54(b) on the personal injury claim and stayed the

loss of consortium claim. This appeal ensued.

II.   STANDARDS OF REVIEW

      We review de novo a district court’s order granting a motion for judgment on

the pleadings. Perez v. Wells Fargo N.A., 774 F.3d 1329, 1335 (11th Cir. 2014).

“Judgment on the pleadings is appropriate where there are no material facts in

dispute and the moving party is entitled to judgment as a matter of law.” Id. (quoting

Cannon v. City of West Palm Beach, 250 F.3d 1299, 1301 (11th Cir. 2001)). “In

determining whether a party is entitled to judgment on the pleadings, we accept as




                                          6
          USCA11 Case: 21-11099       Date Filed: 09/29/2021   Page: 7 of 14



true all material facts alleged in the non-moving party’s pleading, and we view those

facts in the light most favorable to the non-moving party.” Id.



III.   ANALYSIS

       On appeal, Chellis Howard argues that the district court erred in dismissing

the personal injury claim because the “plain language” of O.C.G.A. § 9-3-90(a) tolls

the normal statute of limitations for mentally incapacitated individuals until “their

disability is removed.” Because her husband’s mental disability has not been

removed, she contends that the tolling of the limitations period has not ended. She

asserts that the three cases issued by the Georgia Court of Appeals as to the statute—

Cline, Price, and Harper—are “Outlier Cases” that ignored the statutory text and

added a judicially-created rule that ends the tolling once a guardian or next friend

acts on behalf of the mentally incapacitated individual. Alternatively, she moves for

this Court to certify the state law question at issue in this case to the Georgia

Supreme Court, claiming that “Georgia law is unsettled because the Outlier Cases

are in conflict with the governing statute and other controlling decision of the

Georgia Supreme Court and this Court.” We address these arguments in tandem.

       O.C.G.A. § 9-3-33 provides that, “[e]xcept as otherwise provided in this

article, actions for injuries to the person shall be brought within two years after the

right of action accrues.”        O.C.G.A. § 9-3-90(a), however, provides that



                                          7
            USCA11 Case: 21-11099     Date Filed: 09/29/2021   Page: 8 of 14



“[i]ndividuals who are legally incompetent because of intellectual disability or

mental illness, who are such when the cause of action accrues, shall be entitled to

the same time after their disability is removed to bring an action as is prescribed for

other persons.” In analyzing the statute, the district court relied on three cases from

the Georgia Court of Appeals in determining that the tolling provided by section 9-

3-90(a) ended when Chellis Howard filed the 2017 Lawsuit on behalf of her husband

as next friend. First, in Cline, the plaintiff brought an action as next friend of a

claimant who was mentally incapacitated, and the Georgia trial court dismissed the

plaintiff’s complaint as to one defendant for being outside the statute of limitations.

See 183 S.E.2d at 65. In reversing the dismissal, the Georgia Court of Appeals

explained:

      Where, as a result of an occurrence giving rise to a cause of action, the
      person injured becomes mentally . . . incapacitated so as to be incapable
      of acting for himself in carrying on his business and in prosecuting his
      claim, and where no guardian is appointed for him, the statute of
      limitation for the bringing of an action is tolled until such time as he
      regains capacity to act for himself or until such time as a guardian is
      appointed and actually does act for him, or until such time as one bona
      fide acting for him as next friend thereafter, during the continuance of
      the disability of plaintiff, brings an action seeking recovery for the
      injury sustained.

Id. at 65–66 (emphasis added).

      Subsequently, in Price, the Georgia Court of Appeals reaffirmed its holding

in Cline.    446 S.E.2d at 752. The plaintiff in Price, who was severely and

permanently injured in an automobile accident, had filed suit against the defendants

                                          8
          USCA11 Case: 21-11099       Date Filed: 09/29/2021    Page: 9 of 14



in her own name initially but later amended her complaint “to proceed through her

mother as next friend due to her incapacity from brain damage.” Id. at 750. More

than two years after the mother entered the case as next friend, the plaintiff sought

to add new claims against new defendants to her suit. See id. at 751. The Georgia

trial court, however, granted those defendants’ motion for summary judgment,

finding that, despite section 9-3-90, the statute of limitations had run. Id. On appeal,

the plaintiff argued that the statute remained tolled because the cause of action lied

with the incapacitated individual, not her next friend. See id. at 751. However, the

Georgia Court of Appeals rejected this argument, relying on its holding in Cline and

explaining that it could not agree “that the statute of limitation continued

indefinitely.” Id. at 752. Thus, the court concluded that the mother’s entry into the

case as next friend started the running of the limitations period. Id. In doing so, the

Georgia Court of Appeals noted—without expressing disagreement—that the trial

court had recognized, under section 9-3-90, “in the instance of a minor, the disability

is not removed until she attains her lawful majority, any actions taken on her behalf

by a guardian or next friend notwithstanding,” but had nevertheless “determined that

the difference in the tolling provisions for minors and legal incompetents was

rational, since while a person's status as a minor terminated at a certain time, with

legal incompetency the condition might remain a lifetime.” See id. at 751.




                                           9
         USCA11 Case: 21-11099       Date Filed: 09/29/2021    Page: 10 of 14



      Then, in Harper, the Georgia Court of Appeals relied on Cline and Price to

conclude that the section 9-3-90 tolling for mentally incapacitated individuals ended

“when the plaintiffs, through their next friends, filed suit on their claims” in federal

court. See 606 S.E.2d at 890–91. Additionally, the court distinguished Harper,

which involved the actual filing of a suit by a next friend on behalf of the

incapacitated individual, from that “in which guardians were merely appointed

for . . . disabled children,” id. at 891 (emphasis added), which occurred in its

decision in Whalen v. Certain-Teed Products Corp., see 134 S.E.2d 528, 529–30

(Ga. Ct. App. 1963).

      Chellis Howard urges us not to apply these three cases, asserting that they are

contrary to the plain language of section 9-3-90, based on dicta, and against the

“understanding of the statute expressed by both the Georgia Supreme Court and this

Court.” However, we have held that “[a] federal court applying state law is bound

to adhere to decisions of the state’s intermediate appellate courts absent some

persuasive indication that the state’s highest court would decide the issue otherwise.”

Silverberg v. Paine, Webber, Jackson & Curtis, Inc., 710 F.2d 678, 690 (11th Cir.

1983). And “[a] federal court is bound by this rule whether or not the court agrees

with the reasoning on which the state court's decision is based or the outcome which

the decision dictates.” Id.




                                          10
         USCA11 Case: 21-11099       Date Filed: 09/29/2021    Page: 11 of 14



      We conclude that we are bound by the Georgia Court of Appeals’s decisions

in Cline, Price, and Harper interpreting section 9-3-90, as we are not persuaded that

the Georgia Supreme Court would decide the issue—whether a next friend or

guardian filing a suit on behalf of a mentally incapacitated individual ends the tolling

of the limitations period—otherwise. Indeed, none of the cases relied upon by

Chellis Howard from the Georgia Supreme Court or this Court involve the filing of

a suit by a next friend or guardian of a mentally incapacitated individual, nor do they

indicate that the Georgia Supreme Court would not reach the same holding as Cline,

Price, and Harper. See Kumar v. Hall, 423 S.E.2d 653, 655–58 (Ga. 1992)

(interpreting O.C.G.A. § 9-3-73(b), which governs the statute of limitations for

medical malpractice claims by mentally incompetent individuals, by referencing the

language of an older version of section 9-3-90); Deen v. Stevens, 698 S.E.2d 321,

325 (Ga. 2010) (noting that “[t]he legally incompetent are generally permitted to toll

actions until their legal incompetence passes, but may not toll in cases of medical

malpractice” (quoting Deen v. Egleston, 597 F.3d 1223, 1229 (11th Cir. 2010)));

Thompson v. Corr. Corp. of Am., 485 F. App’x 345, 347–48 (11th Cir. 2012)

(examining whether a plaintiff met the mental incapacity standard set forth in section

9-3-90(a)); Lawson v. Glover, 957 F.2d 801, 805–06 (11th Cir. 1987) (same).

      Chellis Howard also points to the statement by the Georgia Court of Appeals

in Whalen that “since all the parties enumerated in [a predecessor statute to section



                                          11
           USCA11 Case: 21-11099          Date Filed: 09/29/2021       Page: 12 of 14



9-3-90] are in the same class, it follows that the law applicable to a minor is equally

applicable to the other classes of persons enumerated.” 134 S.E.2d at 530. Based

on Whalen, she contends that because the incapacity of minors is not removed until

they reach the age of majority, the section 9-3-90 tolling for a mentally incapacitated

individual does not end until the disability causing the incapacity is removed.1

Similarly, she asserts that, because the filing of a suit by a next friend or guardian ad

litem on behalf of a minor does not start the running of the statute of limitations

period under Georgia law, see Barnum v. Martin, 219 S.E.2d 341, 344 (Ga. Ct. App.

1975), overruled on other grounds by Dep’t of Pub. Safety v. Ragsdale, 839 S.E.2d

541 (Ga. 2020), a next friend or guardian filing suit on behalf of a mentally

incapacitated individual likewise does not end the tolling provided by section 9-3-

90(a). However, the Georgia Court of Appeals has twice considered Whalen in

addressing this issue, see Price, 446 S.E.2d at 87–88 (referencing the trial court’s

discussion of Whalen); Harper, 606 S.E.2d at 891 (distinguishing Whalen), but has

nonetheless concluded that a next friend or guardian filing a suit on behalf of a

mentally incapacitated individual ends the tolling provided by section 9-3-90(a). We

therefore reject this argument.



       1
          O.C.G.A. § 9-3-90(b) provides that “individuals who are less than 18 years of age when
a cause of action accrues shall be entitled to the same time after he or she reaches the age of 18
years to bring an action as is prescribed for other persons.” Before a 2015 amendment was enacted
to section 9-3-90, the statute addressed both minors and mentally incompetent individuals in the
same subsection. See O.C.G.A. § 9-3-90(a) (2015).


                                               12
         USCA11 Case: 21-11099       Date Filed: 09/29/2021    Page: 13 of 14



      For similar reasons, we deny Chellis Howard’s motion to certify this question

of law to the Georgia Supreme Court. “The decision whether to certify a question

of state law to a state supreme court is committed to this court’s discretion.” Smigiel

v. Aetna Cas. & Sur. Co., 785 F.2d 922, 924 (11th Cir. 1986). Indeed, certification

is not “automatic or unthinking,” and “[w]e use much judgment, restraint and

discretion in certifying” a question of state law. Royal Cap. Dev., LLC v. Md. Cas.

Co., 659 F.3d 1050, 1055 (11th Cir. 2011) (quoting State of Florida ex rel. Shevin

v. Exxon Corp., 526 F.2d 266, 274–75 (5th Cir. 1976)). The most important factors

we consider in determining whether to certify is whether the question of state law is

unsettled and “the closeness of the question and the existence of sufficient sources

of state law . . . to allow a principled rather than conjectural conclusion.” See id.

(alteration in original) (quoting Shevin, 526 F.2d at 274–75); cf. Escareno v. Noltina

Crucible & Refractory Corp., 139 F.3d 1456, 1461 (11th Cir. 1998) (“We sometimes

will decide a question of state law, even when there is doubt as to how a state court

would resolve the issue.”). As previously noted, the Georgia Court of Appeals has

issued three separate decisions concluding that the filing of a suit by a next friend or

guardian on behalf of a mentally incapacitated individual ends the tolling of the

limitations period provided by section 9-3-90. In other words, the question of state

law before us is not unsettled, as the state intermediate appellate court has considered

and opined on the issue several times. And we are again not persuaded by Chellis



                                          13
         USCA11 Case: 21-11099       Date Filed: 09/29/2021    Page: 14 of 14



Howard’s arguments that the Georgia Supreme Court would disapprove of Cline,

Price, and Harper.

      Here, it is undisputed that Chellis Howard filed the complaint in the 2017

Lawsuit as next friend of Kwame Howard against other defendants on August 29,

2017. Once she filed the 2017 Lawsuit as next friend, the tolling provided by section

9-3-90 ended, as explained by Cline, Price, and Harper, and the two year statute of

limitations for personal injury claims under Georgia law began to run. See O.C.G.A.

§ 9-3-33. Chellis Howard did not file the complaint in the instant case, however,

until April 17, 2020, i.e., more than two years after she filed the 2017 Lawsuit.

Therefore, the statute of limitations for the personal injury claim was already expired

when Chellis Howard filed the underlying complaint. Accordingly, the district court

did not err in granting Kimley-Horn’s motion for partial judgment on the pleadings

and dismissing the personal injury claim.

IV.   CONCLUSION

      For the foregoing reasons, we affirm the district court’s grant of Kimley-

Horn’s motion for partial judgment on the pleadings and dismissal of the personal

injury claim in Count 1 of the complaint, and we deny Chellis Howard’s motion for

certification to the Georgia Supreme Court.

      AFFIRMED.




                                          14